
	
		I
		112th CONGRESS
		1st Session
		H. R. 1554
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2011
			Mrs. Lowey (for
			 herself, Mr. Thompson of Mississippi,
			 and Ms. Jackson Lee of Texas)
			 introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To amend title 49, United States Code, to prohibit
		  advance notice to certain individuals, including security screeners, of covert
		  testing of security screening procedures for the purpose of enhancing
		  transportation security at airports, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Catching Operational Vulnerabilities
			 by Ensuring Random Testing Act of 2011 or the
			 COVERT Act of
			 2011.
		2.Prohibition of
			 advance notice of covert testing to security screenersSection 44935 of title 49, United States
			 Code, is amended—
			(1)by redesignating the second subsection (i),
			 relating to accessibility of computer-based training facilities, as subsection
			 (k); and
			(2)by adding at the
			 end the following:
				
					(l)Prohibition of
				advance notice to security screeners of covert testing and evaluation
						(1)In
				generalThe Secretary of
				Homeland Security shall ensure that information concerning a covert test of a
				transportation security system to be conducted by a covert testing office, the
				Inspector General of the Department of Homeland Security, or the Government
				Accountability Office is not provided to any individual prior to the completion
				of the test.
						(2)ExceptionsNotwithstanding paragraph (1)—
							(A)an individual may provide information
				concerning a covert test of a transportation security system to employees,
				officers, and contractors of the Federal Government (including military
				personnel); employees and officers of State and local governments; and law
				enforcement officials, who are authorized to receive or directed to be provided
				such information by the Assistant Secretary of Homeland Security
				(Transportation Security Administration), the Inspector General of the
				Department of Homeland Security, or the Comptroller General of the United
				States, as the case may be; and
							(B)for the purpose of ensuring the security of
				any individual in the vicinity of a site where a covert test of a
				transportation security system is being conducted, an individual conducting the
				test may disclose his or her status as an individual conducting the test to any
				appropriate individual if a security screener or other individual who is not a
				covered employee identifies the individual conducting the test as a potential
				threat.
							(3)Special rules
				for the transportation security administration
							(A)Monitoring and
				security of testing personnelThe head of each covert testing office
				shall ensure that a person or group of persons conducting a covert test of a
				transportation security system for the covert testing office is accompanied at
				the site of the test by a cover team comprised of one or more employees of the
				covert testing office for the purpose of monitoring the test and confirming the
				identity of personnel involved in the test under subparagraph (B).
							(B)Responsibility
				of cover teamUnder this
				paragraph, a cover team for a covert test of a transportation security system
				shall—
								(i)monitor the test; and
								(ii)for the purpose of ensuring the security of
				any individual in the vicinity of a site where the test is being conducted,
				confirm, notwithstanding paragraph (1), the identity of any individual
				conducting the test to any appropriate individual if a security screener or
				other individual who is not a covered employee identifies the individual
				conducting the test as a potential threat.
								(C)Aviation
				screeningNotwithstanding
				subparagraph (A), the Transportation Security Administration is not required to
				have a cover team present during a test of the screening of persons, carry-on
				items, or checked baggage at an aviation security checkpoint at or serving an
				airport if the test—
								(i)is
				approved by the Federal Security Director for such airport; and
								(ii)is carried out
				under an aviation screening assessment program of the Department of Homeland
				Security.
								(D)Use of Other
				PersonnelThe Transportation
				Security Administration may use employees, officers, and contractors of the
				Federal Government (including military personnel) and employees and officers of
				State and local governments to conduct covert tests.
							(4)Impact study and
				report on covert testing procedures
							(A)Impact
				studyThe Secretary of
				Homeland Security shall conduct a study of the impact of the implementation of
				this subsection on the Department of Homeland Security’s efforts to improve
				transportation security.
							(B)RequirementsThe study under subparagraph (A) shall
				include an assessment of—
								(i)the impact of the implementation of this
				subsection on personnel of the Department of Homeland Security;
								(ii)the impact of such implementation on
				information sharing within the Department;
								(iii)best practices for integrating the topic of
				covert testing into existing training and testing programs for personnel of the
				Department; and
								(iv)the effectiveness of covert testing as a
				method to improve security.
								(C)ReportNot later than 270 days after the date of
				enactment of this subsection, the Secretary shall submit to the Committee on
				Homeland Security of the House of Representatives and the Committee on Homeland
				Security and Governmental Affairs of the Senate a report that contains—
								(i)the results of the study under subparagraph
				(A);
								(ii)recommendations for changes to the training
				of personnel of the Department that are necessary to ensure compliance with the
				requirements of this subsection; and
								(iii)recommendations to improve the
				effectiveness of the implementation of this subsection.
								(5)DefinitionsFor purposes of this subsection, the
				following definitions apply:
							(A)Appropriate
				individualThe term
				appropriate individual, as used with respect to a covert test of a
				transportation security system, means any individual that—
								(i)the individual conducting the test
				determines needs to know his or her status as an individual conducting a test
				under paragraph (2)(B); or
								(ii)the cover team
				monitoring the test under paragraph (3)(B)(i) determines needs to know the
				identity of an individual conducting the test.
								(B)Covered
				employeeThe term
				covered employee means any individual who receives notice of a
				covert test before the completion of a test under paragraph (2)(A).
							(C)Covert
				test
								(i)In
				generalThe term covert test means an exercise or
				activity conducted by a covert testing office, the Inspector General of the
				Department of Homeland Security, or the Government Accountability Office to
				intentionally test, compromise, or circumvent transportation security systems
				to identify vulnerabilities in such systems.
								(ii)LimitationNotwithstanding
				clause (i), the term ‘covert test’
				does not mean an exercise or activity by an employee or contractor of the
				Transportation Security Administration to test or assess compliance with
				regulations under title 49, Code of Federal Regulations.
								(D)Covert testing
				officeThe term covert
				testing office means any office of the Transportation Security
				Administration designated by the Assistant Secretary of Homeland Security
				(Transportation Security Administration) to conduct covert tests of
				transportation security systems.
							(E)Employee of a
				covert testing officeThe
				term employee of a covert testing office means an individual who
				is an employee of a covert testing office or a contractor or an employee of a
				contractor of a covert testing
				office.
							.
			
